DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/518,772 filed on 7/22/2019. Claims 1, 2, 8, 11, 13 and 18 were previously pending. Claims 11 and 13 were cancelled, claims 45 and 46 were newly added, and claims 1, 2, 8 and 18 were amended in the reply filed on 9/16/2021. Claim 1 was amended and claim 46 was cancelled in the reply filed on 1/11/2022. This action is non-final.

Priority
Claim 8: The process of a user taking a photo of a government-issued ID card and a self-portrait or “selfie” of themselves for ID validation as described in claim 8 and paragraphs [0061-0063] of the specification are not disclosed in the provisional application 62/701,100.  Therefore the effective date for these limitations is 7/22/2019.

Response to Arguments
Regarding Applicant’s argument starting on page 9 regarding claims 1, 2, 8, 18, 45 and 46: Applicant’s arguments filed with respect to the rejections made under USC § 101 have been fully considered, and have been found persuasive. The rejections of claims 1, 2, 8, 18, 45 and 46 made under USC § 101 have been withdrawn.
Regarding Applicant’s argument starting on page 11 regarding claims 1: Applicant’s arguments filed with respect to the rejections made under USC § 103 have been fully considered, but are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Desinor (U.S. Pub. No. 2018/0190056) in view of Ward (U.S. Pub. No. 2006/0122850) in view of Chiu (U.S. Pub. No. 2018/0365914).
Regarding the following claim 1 limitations, Desinor, as shown, discloses the following limitations:
A method for a self-guided tour (SGT) of a multi-unit residential facility (MURF), comprising: receiving, by a tour server, guest information associated with a user from a client device; [See [0038]; [0043]; [0044]; (Fig. 6A); (Fig. 5, elements 560, 520); Desinor teaches scheduling apartment (i.e. a multi-unit residential facility (MURF)) tours in which buyers can attend on their own (i.e. a self-guided tour (SGT)). Desinor further teaches a server 560 receiving and storing a buyer’s personal information input into their device 520.]
... and causing, by the tour server, display of a confirmation screen including the tour time on the client device. [See [0044]; (Fig. 6F); Desinor teaches notifying a user that their tour time has been approved (i.e. a confirmation).]

... in response to determining the user is requesting ... receiving, by the ... server, payment information associated with the user from the client device; providing, by the ... server, the payment information to a payment provider to determine whether the payment information is valid; [See [0032]; (Fig. 1); (Fig. 4, elements 70, 74, 72 and 76); Ward teaches a user selecting a payment method 70 and initiating a payment transaction 74. Ward further teaches that the payment is then authenticated by a financial service provider 72 resulting in the user being issued an authorization code 76.]
... in response to receiving an indication indicating the payment information is valid from the payment provider, providing, by the ... server and to the client device, a request for identification (ID) information for the user; [See [0029]; (Fig. 1); (Fig. 4, elements 70, 74, 72 and 76); [0032]; (Fig. 5, element 54); [0033]; Ward teaches its process proceeding from paying for the service using online settlement (Fig. 4; [0032]) (i.e. receiving an indication indicating the payment information is valid from the payment provider) to reserving the specific time and date using the authorization code (Fig. 5; [0033]) (i.e. providing ... a request for identification (ID) information for the user) provided by the successful completion of the settlement process.]
... receiving, by the ... server, the ID information from the client device based on the request; providing, by the ... server, the ID information to an ID verification provider to determine whether the ID information is valid; [See [0033]; (Fig. 1); (Fig. 5, element 54 and 52); Ward teaches receiving an authorization code 54 (i.e. ID information) from a user, and authenticating the authorization code (i.e. providing ... the ID information to an ID verification provider to determine whether the ID information is valid).]
... based on the indication from the payment provider indicating the payment information is valid and the ID verification result from the ID verification provider indicating that the ID information is valid, causing, by the tour server, display of a scheduling screen for selecting a tour time on the client device, receiving, by the tour server, the tour time for the SGT from the client device; [See [0029]; (Fig. 1); (Fig. 4, elements 70, 74, 72 and 76); [0032]; [0033]; (Fig. 1); (Fig. 5, element 52 and 22); Ward teaches that after a user’s payment authorization is validated ([0032]; (Fig. 4)) (i.e. based on the indication from the payment provider indicating the payment information is valid) and their authorization code is authenticated ([0033]; (Fig. 5)) (i.e. and the ID verification result from the ID verification provider indicating that the ID information is valid) the user is directed to a schedule of a selected provider 22 and selects an available block of time 20).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the tour scheduling system of Desinor with the payment authentication, ID authentication, and scheduling features of Ward. It is common in the art to pay for tours, as well as requesting a form of payment as a security deposit before tourists access a dwelling unsupervised and requesting valid identification before being admitted into a building. By integrating the payment authentication and identification authentication features of Ward into Desinor, owners and realtors associated with a property have the option to charge for tours or hold payment information to discourage tourists from damaging anything during their tour, as well as ensure that tourists are not imposters and can be trusted. By further integrating these features into the pre-reservation process of Desinor, it is ensured that no fraudulent payment means or fraudulent identities can make a reservation which they do not plan to attend, saving time and effort of the system operator and helping ensure actual interested parties are able to fill reservation schedule time slots.
Desinor in view of Ward does not, however Chiu does, disclose the following limitations:
... receiving, by the tour server, a signal indicating that a location of the client device is within a predetermined range of a smartlock device of a model unit of the MURF; [See [0044]; (Fig. a signal indicating that a location of the client device is within a predetermined range).]
... in response to receiving the signal, causing, by the tour server, a model unit access screen to be displayed on the client device, wherein the model unit access screen comprises an indicia for unlocking or locking the smartlock device of the model unit, and wherein the client device provides information to unlock the smartlock device based on user input indicating selection of the indicia. [See [0051]; (Fig. 2A); Chiu teaches a user receiving an authentication barcode generated by a server and sent to their portable device (i.e. a model unit access screen to be displayed on the client device, wherein the model unit access screen comprises an indicia for unlocking or locking the smartlock device of the model unit). Chiu further teaches a user displaying the authentication barcode to a barcode reader in order to signal a management device to open a controlled door (i.e. the client device provides information to unlock the smartlock device based on user input indicating selection of the indicia).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the tour scheduling system of Desinor with the barcode reader door opening of Chiu. By making this combination, Desinor in view of Ward would be able to streamline the access granting process by changing from a two step process (code grants access to key, which grants access to apartment) to a one step process (code grants access to apartment). This saves a user time and makes the access granting process more convenient.
Regarding the following claim 45 limitations, Desinor in view of Ward in view of Chiu disclose all claim 1 limitations. Further, Desinor, as shown, discloses the following limitations:
The method of claim 1, further comprising: providing, by the tour server and based on the tour time for the SGT, property access information to the client device, wherein the property access information is used to access the MURF. [See [0043]; [0071]; [0073]; Desinor teaches a buyer receives a code on their device (i.e. property access information to the client device) which can be sent from the device to a wireless lockbox in order to obtain a key used to access an apartment they are going to tour (i.e. wherein the property access information is used to access the MURF). Desinor further teaches limiting the use of the code to a certain time frame, specifically a tour time agreed to by the apartment owner (i.e. based on the tour time for the SGT).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Desinor (U.S. Pub. No. 2018/0190056) in view of Ward (U.S. Pub. No. 2006/0122850) in view of Chiu (U.S. Pub. No. 2018/0365914) and in further view of Rezvani (U.S. Pub. No. 2021/0063164).
Regarding the following claim 2 limitations, Desinor in view of Ward in view of Chiu disclose all claim 1 limitations. Further, Desinor, as shown, discloses the following limitations:
The method of claim 1, wherein receiving the guest information from the client device comprises: receiving, by the tour server, an indication of interest (IOI) for the SGT from the user; [See [0044]; (Fig. 6E); Desinor teaches a user selecting a button to request a tour of a property, being presented with available times for the requested tour, and selecting a time.]
... display of a registration screen on the client device, the registration screen comprising a plurality of user data fields for ... [See [0044]; (Fig. 6A); Desinor teaches a user inputting personal information of various types of data to create a profile.]
Desinor in view of Ward in view of Chiu does not, however Rezvani does, disclose the following limitations:
... and in response to receiving the IOI, causing, by the tour server ... the user to enter the guest information into. [See [0051]; [0053]; Rezvani teaches a user selecting a listing for an automated property tour, and in response to the selection, a server may obtain user information through the user’s native application on their device.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the tour scheduling system of Desinor in view of Ward in view of Chiu with the user information gathering feature of Rezvani. By only requesting user information after a user has selected a property to tour users would not be required to provide personal information until absolutely necessary. It is common for users to be able to browse websites as guests, and only provide personal information to create a profile when they have found something they are interested in pursuing further. By utilizing this feature of Rezvani, Desinor in view of Ward in view of Chiu would eliminate time wasted by users entering personal information that is never utilized due to their lack of interest in available listings.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Desinor (U.S. Pub. No. 2018/0190056) in view of Ward (U.S. Pub. No. 2006/0122850) in view of Chiu (U.S. Pub. No. 2018/0365914) and in further view of Hubbard (U.S. Pub. No. 2020/0342507).
Regarding the following claim 8 limitations, Desinor in view of Ward in view of Chiu disclose all claim 1 limitations. Desinor in view of Ward in view of Chiu does not, however Hubbard does, disclose the following limitations:
The method of claim 1, wherein receiving the ID information from the client device comprises: based on receiving the guest information from the client device, causing, by the tour server, display of one or more ID information request screens on the client device, wherein the one or more ID information request screen comprises instructions for the user to use a camera of the client device to: take a photo of a first side of a government-issued ID card or document using the client device; and take a self-portrait. [See [0130]; [0134]; Hubbard teaches a user providing an online attestation (i.e. based on receiving the guest information from the client device) to prove the validity of personal information they have provided.  The attestation includes providing a scan of a user’s driver’s license (i.e. take a photo of a first side of a government-issued ID card) and providing a selfie (i.e. take a self-portrait).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the tour scheduling system of Desinor in view of Ward in view of Chiu with the online attestation feature of Hubbard. By utilizing this feature, the system of Desinor in view of Ward in view of Chiu can easily confirm the validity of the identification information provided by a user. With access to a selfie, a photo of a government-issued ID card, and user provided information, the system of Desinor in view of Ward in view of Chiu can confirm, with high levels of certainty, that its users are who they say they are.  This is important in the art since unsupervised tour access to homes and apartments carries inherent risk that property could be damaged or stolen, and restricting access to only authorized tourists would help reduce that risk.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Desinor (U.S. Pub. No. 2018/0190056) in view of Ward (U.S. Pub. No. 2006/0122850) in view of Chiu (U.S. Pub. No. 2018/0365914) and in further view of Polston (U.S. Pub. No. 2017/0083961).
Regarding the following claim 18 limitations, Desinor in view of Ward in view of Chiu disclose all claim 1 limitations. Desinor in view of Ward in view of Chiu does not, however Polston does, disclose the following limitations:
The method of claim 1, wherein the confirmation provided to the client device further comprises instructions for the user of the client device to download one or more mobile applications associated with the SGT. [See [0044]; [0054]; Polston teaches a user receiving instructions on where to find and download an app used in registering and viewing an open house.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the tour scheduling system of Desinor in view of Ward in view of Chiu with the app download instructions of Polston. Desinor in view of Ward in view of Chiu teaches requiring an application to be on a user’s mobile device in order to unlock a lockbox, access a key, and allow the user to take part in a tour. Since the application of Desinor in view of Ward in view of Chiu is critical in its successful operation, utilizing the app download instructions of Polston would help a user navigate the system of Desinor in view of Ward in view of Chiu and use it more efficiently. Providing download instructions helps communicate and direct users, thereby reducing wasted time searching for the application download by some other means.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Alexander (U.S. Pub. No. 2014/0100905) teaches a home tour scheduler.
Panchal (U.S. Pub. No. 2018/0247473) teaches a real estate access system.
Dempsey (U.S. Pub. No. 2010/0312670) teaches home video tours.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628